DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on June 01, 2021.  Claims 1 – 20 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 01, 2021 has been considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. § 119(a)-(d), which papers have been placed of record in the file.

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The Republic of Korea on June 04, 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 5 and 12 -13, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2014/0309884 A1 to WOLF (herein after "Wolf") in view of U.S. Patent Application Publication No. US 2013/0151058 A1 to ZAGORSKI et al. (herein after "Zagorski").
As to Claim 1,
Wolf’s rear collision avoidance system discloses a safe driving control system for vehicles (see at least Fig. 1, Table 2, ¶0008 - ¶0009.  

    PNG
    media_image1.png
    526
    512
    media_image1.png
    Greyscale

In particular, see Fig. 1, Wolf teaches vehicle 10 having a driving assistance system (DAS) for rear-end collision avoidance) comprising: 
one or more processors (see at least Fig. 1 ~ electronic control unit (ECU) or processor 18.   See ¶0009) configured to: 
recognize a nearby vehicle approaching a host vehicle (see at least ¶0017, Wolf’s rear collision avoidance system  teaches recognizing a nearby vehicle (rearward approaching vehicle) approaching a host vehicle (vehicle 10)), and collect information about the nearby vehicle (see at least ¶0009, ¶0013, ¶0027, rearward facing imaging sensor or camera 14a detects the nearby vehicle (rearward approaching vehicle)); 
receive distance information of the nearby vehicle (see at least Fig. 1, ¶0013 - ¶0015, ¶0017, and abstract, Wolf’s rear collision avoidance system utilizes its suite of sensors in conjunction with telematics data being exchanged between connected vehicles through V2V, in order to ascertain distance information of the nearby vehicle (rearward approaching vehicle)), and 
determine an extent of collision danger between the host vehicle and the nearby vehicle based on a distance between the host vehicle and the nearby vehicle.  (See at least Fig.1 and ¶0024, Wolf discloses determining the magnitude of hazard and / or probability of the rear impact of nearby vehicle (rearward approaching vehicle) colliding with the host vehicle (vehicle 10) based upon a distance). 
Modifying the controller of Wolf (see Fig. 1 ~ electronic control unit (ECU) or processor 18, ¶0008 - ¶0009, ¶0021 - ¶0024, and ¶0026 - ¶0027 of Wolf) with the controller of Zagorski (see Fig. 1 ~ control unit 50 of Zagorski, wherein the driving controller (see Fig. 1 ~ control unit 50 of Zagorski) is further configured to move the host vehicle in a direction in which there are no vehicles therearound based on the extent of collision danger.  (See Figs. 1 - 2, ¶0037 - ¶0039 and ¶0044 of Zagorski.  In particular, see Fig. 2 ~ process method steps 150 - 170.  

    PNG
    media_image2.png
    774
    555
    media_image2.png
    Greyscale

See ¶0037 - ¶0039, wherein Zagorski teaches controlling the host vehicle 12 to move in a direction away from "encroaching" nearby vehicles (other vehicles / target vehicle 242) that pose an imminent collision threat; such that “moving away” using the broadest reasonable interpretation herein is interpreted as an area where there are no vehicles therearound).
Wolf is analogous art to the claimed invention as it relates to an Adaptive Cruise Control Collision avoidance between host vehicle and approaching nearby vehicle (see of Fig. 1, Table 2, ¶0008 - ¶0010 of Wolf) in that it provides recognition of nearby approaching vehicles (rearward approaching vehicle). Zagorski is analogous art to the claimed invention as it relates to an adaptive cruise control collision avoidance system (see Fig. 2, 0022, and 0043 of Zagorski); and where further in that Zagorski’s builds off of Wolf’s controller such that it is configured to move the host vehicle in a direction in which there are no vehicles therearound. (See MPEP § 2141.01(a) )
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wolf’s controller wherein it is configured to move the host vehicle in a direction in which there are no vehicles therearound, as taught by Wolf, to segregate the host vehicle / subject vehicle away and apart from nearby approaching vehicles, thereby enabling benefits, including but not limited to: further reducing the extent of host vehicle / subject vehicle damage.
As to Claim 2,
Wolf’s rear collision avoidance system discloses the system of claim 1, further comprising 
a memory configured to store instructions (see at least Fig. 1 ~ electronic control unit (ECU) or processor 18.   See ¶0008 - ¶0009, and ¶0026, teaching wherein processor 18 has a memory necessary to process image data for processing and post-processing activities needed to perform computer executable instructions for Wolf's driving assistance system (DAS), resulting in rear-end collision avoidance); 
wherein the one or more processors are further configured to execute the instructions to configure the one or more processors (see at least Fig. 1 ~ electronic control unit (ECU) or processor 18.   See ¶0009, teaching wherein the ECU performs computer executable instructions for Wolf's driving assistance system (DAS), resulting in rear-end collision avoidance) to: 
recognize the nearby vehicle approaching the host vehicle (see at least ¶0017, Wolf’s rear collision avoidance system  teaches recognizing a nearby vehicle (rearward approaching vehicle) approaching a host vehicle (vehicle 10)), and 
collect the information about the nearby vehicle (see at least ¶0009, ¶0013, ¶0027, rearward facing imaging sensor or camera 14a detects the nearby vehicle (rearward approaching vehicle)); 
receive the distance information of the nearby vehicle (see at least Fig. 1, ¶0013 - ¶0015, ¶0017, and abstract, Wolf’s rear collision avoidance system utilizes its suite of sensors in conjunction with telematics data being exchanged between connected vehicles through V2V, in order to ascertain distance information of the nearby vehicle (rearward approaching vehicle)), and 
determine the extent of collision danger between the host vehicle and the nearby vehicle based on the distance between the host vehicle and the nearby vehicle (see at least Fig.1 and ¶0024, Wolf discloses determining the magnitude of hazard and / or probability of the rear impact of nearby vehicle (rearward approaching vehicle) colliding with the host vehicle (vehicle 10) based upon a distance); and 
move the host vehicle in the direction in which there are no vehicles therearound based on the extent of collision danger.  (See at least Fig. 1, Table 2, ¶0017, and ¶0021 - ¶0024, Wolf teaches evasive maneuvers, wherein the host vehicle (vehicle 10) is controlled to move in a direction in where there are no vehicles that therearound based upon the magnitude of collision hazard or probability of the rear impact of nearby vehicle (rearward approaching vehicle) colliding with the host vehicle (vehicle 10)).
As to Claim 3,
Wolf discloses the system of claim 1, wherein the one or more processors (see at least Fig. 1 ~ electronic control unit (ECU) or processor 18.   See ¶0009, teaching wherein the ECU performs computer executable instructions for Wolf's driving assistance system (DAS), resulting in rear-end collision avoidance) comprise: 
an information collection unit configured to recognize the nearby vehicle approaching the host vehicle (see at least Fig. 1, ¶0009, ¶0013, ¶0027, ECU (processor 18) comprises an information collection unit which instructs vision system 12, comprising a rearward facing imaging sensor or camera 14a, to perform image detection of the nearby vehicle (rearward approaching vehicle) approaching the host vehicle (vehicle 10)), and 
collect the information about the nearby vehicle (see at least Fig. 1, ¶0009, ¶0013, ¶0027); 
a collision determination unit configured to receive the distance information of the nearby vehicle through the information collection unit (see at least Fig. 1 ~ electronic control unit (ECU) or processor 18.   See ¶0008 - ¶0009, ¶0024, and ¶0026 - ¶0027, teaching wherein electronic control unit (ECU) or processor 18, constituting a plurality of individual processing units, receives distance data of the nearby vehicle (rearward approaching vehicle) through the aforementioned information collection unit, which is a sub-processor of electronic control unit (ECU) or processor 18), and 
determine the extent of collision danger between the host vehicle and the nearby vehicle based on the distance between the host vehicle and the nearby vehicle (see at least Fig.1 and ¶0024, Wolf discloses determining the magnitude of hazard and / or probability of the rear impact of nearby vehicle (rearward approaching vehicle) colliding with the host vehicle (vehicle 10) based upon a distance); and 
a driving controller configured to move the host vehicle in the direction in which there are no vehicles therearound based on the extent of collision danger through the collision determination unit.  (See at least Fig. 1 ~ electronic control unit (ECU) or processor 18.   See ¶0008 - ¶0009, and ¶0026.  In particular, see Fig.1 and Table 2.  See ¶0021 - ¶0024, and ¶0026, teaching wherein ECU (processor 18) performs computer executable instructions to execute evasive maneuvers, wherein the host vehicle (vehicle 10) is controlled to move in a direction in where there are no vehicles that therearound based upon the magnitude of collision hazard or probability of the rear impact of nearby vehicle (rearward approaching vehicle) colliding with the host vehicle (vehicle 10)).
As to Claim 4,
Wolf discloses the safe driving control system of claim 3, wherein the collision determination unit is further configured to 
divide the extent of collision danger into a warning part (see at least Table 2, ¶0014, ¶0019, and ¶0020 - ¶0021, Wolf teaches that once the host vehicle (vehicle 10) recognizes the imminence of a collision, the vehicle 10 transmits a warning to the nearby vehicle (rearward approaching vehicle)) and a danger part (see at least Fig. 1, Table 2, ¶0014, ¶0017, and ¶0021 - ¶0024, then Wolf teaches by principle and precept that once a magnitude of collusion exceeds a threshold that cannot be avoided where substantial damage may occur to both the host vehicle (vehicle 10) and the nearby vehicle (rearward approaching vehicle); the host vehicle can move beyond performing evasive maneuvers to also include controlling the movements of the nearby vehicle (rearward approaching vehicle) so that the nearby vehicle (rearward approaching vehicle) is moved ), 
the distance between the host vehicle and the nearby vehicle is set to be less than a pre-stored set distance for the warning part (see at least Fig. 1, Table 2, ¶0014, ¶0017, and ¶0021 - ¶0024, Wolf teaches by principle and precept that once a magnitude of collusion exceeds a threshold that cannot be avoided where substantial damage may occur to both the host vehicle (vehicle 10) and the nearby vehicle (rearward approaching vehicle); the host vehicle can move beyond performing evasive maneuvers to also include controlling the movements of the nearby vehicle (rearward approaching vehicle) so that the nearby vehicle (rearward approaching vehicle) is moved), and 
the distance between the host vehicle and the nearby vehicle is set to a danger distance shorter than the set distance for the danger part.  (See at least Fig. 1, Table 2, ¶0014, ¶0017, and ¶0021 - ¶0024.  In particular, see 0024, wherein Wolf teaches by principle and precept the distance between the host vehicle (vehicle 10) and the nearby vehicle (rearward approaching vehicle) is set to "a determined degree of hazard or excitation level" shorter than the set distance for the danger part, thus initiating a series of collision mitigation actions including, but not limited to, engaging activation of braking, steering, and / or acceleration systems in either or both  the host vehicle (vehicle 10) and the nearby vehicle (rearward approaching vehicle)).
As to Claim 5,
Wolf discloses the safe driving control system of claim 4, further comprising: 
a warning signaling unit configured to transmit a warning signal to the host vehicle (see Table 2, ¶0014, ¶0019, and ¶0020 - ¶0022, Wolf teaches a warning signal transmitted to the host vehicle (vehicle 10 / subject vehicle)), 
wherein upon determining that the extent of collision danger is the warning part, through the collision determination unit (see at least Table 2, ¶0014, ¶0019, and ¶0020 - ¶0022, Wolf teaches a warning signal sent to the host vehicle, being based in part on received extent of collision danger received from vehicle information / data exchanged via V2V between the host vehicle (vehicle 10) and closing proximity with the nearby vehicle (rearward approaching vehicle)), 
the warning signaling unit is further configured to transmit the warning signal to the host vehicle.  (See at least Table 2, ¶0014, ¶0019, and ¶0020 - ¶0022, wherein the warning signaling unit transmits the warning signal to the host vehicle (vehicle 10 / subject vehicle)).
As to Claim 6,
Wolf’s rear collision avoidance system discloses the safe driving control system of claim 4, wherein, upon determining that the extent of collision danger is the danger part, through the collision determination unit.  (See Fig. 1, Table 2, ¶0014, ¶0017, and ¶0021 - ¶0024, then Wolf teaches by principle and precept that once a magnitude of collision exceeds a threshold that cannot be avoided where substantial damage may occur to both the host vehicle (vehicle 10) and the nearby vehicle (rearward approaching vehicle); the host vehicle can move beyond performing evasive maneuvers to also include controlling the movements of the nearby vehicle (rearward approaching vehicle) so that the nearby vehicle (rearward approaching vehicle) is moved).
Modifying the controller of Wolf (see Fig. 1 ~ electronic control unit (ECU) or processor 18, ¶0008 - ¶0009, ¶0021 - ¶0024, and ¶0026 - ¶0027 of Wolf) with the controller of Zagorski (see Fig. 1 ~ control unit 50 of Zagorski, wherein the driving controller (see Fig. 1 ~ control unit 50 of Zagorski) is further configured to move the host vehicle in a direction in which there are no vehicles therearound.  (See Figs. 1 - 2, ¶0037 - ¶0039 and ¶0044 of Zagorski.  In particular, see Fig. 2 ~ process method steps 150 - 170.  See ¶0037 - ¶0039, wherein Zagorski teaches controlling the host vehicle 12 to move in a direction away from "encroaching" nearby vehicles (other vehicles / target vehicle 242) that pose an imminent collision threat; such that “moving away” using the broadest reasonable interpretation herein is interpreted as an area where there are no vehicles therearound).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wolf’s controller wherein it is configured to move the host vehicle in a direction in which there are no vehicles therearound, as taught by Wolf, to segregate the host vehicle / subject vehicle away and apart from nearby approaching vehicles, thereby enabling benefits, including but not limited to: further reducing the extent of host vehicle / subject vehicle damage.
As to Claim 12,
Wolf discloses the system of claim 1, wherein the one or more processors are engine control units (ECUs).  (See at least Fig. 1 ~ electronic control unit (ECU) or processor 18.   See ¶0008 - ¶0009, ¶0021 - ¶0024, and ¶0026 - ¶0027, teaching wherein electronic control unit (ECU) or processor 18, constituting a plurality of individual processing units, one of which "controls an accelerator or engine/transmission of the host vehicle (vehicle 10) to start the engine and/or accelerate in proportion to the degree of the determined collision hazard of the nearby vehicle (rearward approaching vehicle)).
As to Claim 13,
Wolf’s rear collision avoidance system discloses a safe driving control method (see at least Fig. 1, Table 2, ¶0008 - ¶0009., In particular, see Fig. 1, Wolf teaches a method wherein vehicle 10 employs a driving assistance system (DAS) for rear-end collision avoidance) for vehicles comprising: 
a sensing operation of recognizing a nearby vehicle approaching a host vehicle (see at least ¶0017, Wolf’s rear collision avoidance system  teaches recognizing a nearby vehicle (rearward approaching vehicle) approaching a host vehicle (vehicle 10)); 
an information collection operation of collecting information about the nearby vehicle recognized through the sensing step (see at least ¶0009, ¶0013, ¶0027, rearward facing imaging sensor or camera 14a detects the nearby vehicle (rearward approaching vehicle)); 
a collision determination operation of receiving distance information of the nearby vehicle collected in the information collection operation (see at least Fig. 1, ¶0013 - ¶0015, ¶0017, and abstract, Wolf’s rear collision avoidance system utilizes its suite of sensors in conjunction with telematics data being exchanged between connected vehicles through V2V, in order to ascertain distance information of the nearby vehicle (rearward approaching vehicle)), and 
determining an extent of collision danger between the host vehicle and the nearby vehicle based on a distance between the host vehicle and the nearby vehicle.  (See at least Fig.1 and ¶0024, Wolf discloses determining the magnitude of hazard and / or probability of the rear impact of nearby vehicle (rearward approaching vehicle) colliding with the host vehicle (vehicle 10) based upon a distance). 
a driving control operation of moving the host vehicle in a direction in which there are no vehicles therearound upon determining that the distance between the host vehicle and the nearby vehicle will cause collision danger through the collision determination operation.  (See at least Fig. 1, Table 2, ¶0017, and ¶0021 - ¶0024, Wolf teaches evasive maneuvers, wherein the host vehicle (vehicle 10) is controlled to move in a direction in where there are no vehicles that therearound based upon the magnitude of collision hazard or probability of the rear impact of nearby vehicle (rearward approaching vehicle) colliding with the host vehicle (vehicle 10)).
Modifying the controller of Wolf (see Fig. 1 ~ electronic control unit (ECU) or processor 18, ¶0008 - ¶0009, ¶0021 - ¶0024, and ¶0026 - ¶0027 of Wolf) with the controller of Zagorski (see Fig. 1 ~ control unit 50 of Zagorski, wherein the driving controller (see Fig. 1 ~ control unit 50 of Zagorski) is further configured to move the host vehicle in a direction in which there are no vehicles therearound upon determining that the distance between the host vehicle and the nearby vehicle will cause collision danger through the collision determination operation.  (See Figs. 1 - 2, ¶0037 - ¶0039 and ¶0044 of Zagorski.  In particular, see Fig. 2 ~ process method steps 150 - 170.  See ¶0037 - ¶0039, wherein Zagorski teaches controlling the host vehicle 12 to move in a direction away from "encroaching" nearby vehicles (other vehicles / target vehicle 242) that pose an imminent collision threat; such that “moving away” using the broadest reasonable interpretation herein is interpreted as an area where there are no vehicles therearound).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wolf’s controller wherein it is configured to move the host vehicle in a direction in which there are no vehicles therearound, as taught by Wolf, to segregate the host vehicle / subject vehicle away and apart from nearby approaching vehicles, thereby enabling benefits, including but not limited to: further reducing the extent of host vehicle / subject vehicle damage.

As to Claim 14,
Wolf discloses the safe driving control method of claim 13, 
wherein in the collision determination operation, the extent of collision danger is divided into a warning operation (see at least Table 2, ¶0014, ¶0019, and ¶0020 - ¶0021, Wolf teaches an operation wherein once the host vehicle (vehicle 10) recognizes the imminence of a collision, the vehicle 10 transmits a warning to the nearby vehicle (rearward approaching vehicle)) and a danger operation (see at least Fig. 1, Table 2, ¶0014, ¶0017, and ¶0021 - ¶0024, then Wolf teaches an operation by principle and precept that once a magnitude of collision exceeds a threshold that cannot be avoided where substantial damage may occur to both the host vehicle (vehicle 10) and the nearby vehicle (rearward approaching vehicle); the host vehicle can move beyond performing evasive maneuvers to also include controlling the movements of the nearby vehicle (rearward approaching vehicle) so that the nearby vehicle (rearward approaching vehicle) is moved), 
in the warning operation, the distance between the host vehicle and the nearby vehicle is set to less than a pre-stored set distance (see at least Fig. 1, Table 2, ¶0014, ¶0017, and ¶0021 - ¶0024, Wolf teaches by principle and precept that once a magnitude of collision exceeds a threshold that cannot be avoided where substantial damage may occur to both the host vehicle (vehicle 10) and the nearby vehicle (rearward approaching vehicle); the host vehicle can move beyond performing evasive maneuvers to also include controlling the movements of the nearby vehicle (rearward approaching vehicle) so that the nearby vehicle (rearward approaching vehicle) is moved), and 
in the danger operation, the distance between the host vehicle and the nearby vehicle is set to a danger distance shorter than the set distance.  (See at least Fig. 1, Table 2, ¶0014, ¶0017, and ¶0021 - ¶0024.  In particular, see 0024, wherein Wolf teaches by principle and precept the distance between the host vehicle (vehicle 10) and the nearby vehicle (rearward approaching vehicle) is set to "a determined degree of hazard or excitation level" shorter than the set distance for the danger part, thus initiating a series of collision mitigation actions including, but not limited to, engaging activation of braking, steering, and / or acceleration systems in either or both  the host vehicle (vehicle 10) and the nearby vehicle (rearward approaching vehicle)).
As to Claim 20,
Wolf discloses one or more processors to perform the method of claim 13.  (See Fig. 1 ~ electronic control unit (ECU) or processor 18.   See ¶0008 - ¶0009, ¶0024, and ¶0026 - ¶0027, teaching wherein electronic control unit (ECU) or processor 18, constitute a plurality of individual processing units).
However, Wolf does not explicitly disclose processors using a non-transitory computer-readable storage medium storing instructions.
Zagorski discloses a non-transitory computer-readable storage medium storing instructions.  (See Fig. 1 ~ electronic memory device 52 and control unit 50 comprising microprocessor having a non-transitory computer-readable storage medium.  See ¶0017, Zagorski discloses a control module 50 (electronic control unit / ECU) comprising a microprocessor; where it is well known and understood by the skilled artisan that both random access memory and read-only memory is what a microprocessor relies upon to operate, and that both of the memory types constitute non-transitory computer readable storage medium containing instructions to perform operations.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided Wolf with a non-transitory computer-readable storage medium storing instructions, as taught by Zagorski, to provide facility wherein embedded code exists excluding wired, wireless, or other communication links that transport transitory electrical or other signals, thereby enabling benefits, including but not limited to: distinguishing the system such that program code may be executed apart from a transitory, propagating signal, and performed from a permanently stored medium / media and media where data can be stored and later overwritten.

Claims 7 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2014/0309884 A1 to WOLF (herein after "Wolf") in view of U.S. Patent Application Publication No. US 2018/0370527 A1 to RACHOR (herein after "Rachor").
As to Claim 7,
Wolf discloses the safe driving control system of claim 3.
However, Wolf does not explicitly disclose wherein the collision determination unit is further configured to 
receive speed information of the nearby vehicle, and 
in a case in which a speed of the nearby vehicle is higher than a speed of the host vehicle, 
the collision determination unit is further configured to determine the extent of collision danger between the host vehicle and the nearby vehicle based on a difference in speed between the host vehicle and the nearby vehicle.
On the other hand, Rachor’s rear-end collision mitigation system discloses wherein the collision determination unit is further configured to receive speed information of the nearby vehicle (see Fig. 3, ¶0011, ¶0014, and ¶0037.  In particular, see Fig. 3 and ¶0014, Rachor teaches a suite of sensors to receive speed data of the nearby vehicle (a vehicle approaching from behind)), and in a case in which a speed of the nearby vehicle is higher than a speed of the host vehicle (see Fig. 3, ¶0011, ¶0014, and ¶0037.  In particular, see Fig. 3 and ¶0014, Rachor teaches a nearby vehicle (a vehicle approaching from behind) with a substantially higher speed than the host vehicle (ego vehicle)), the collision determination unit is further configured to determine the extent of collision danger between the host vehicle and the nearby vehicle based on a difference in speed between the host vehicle and the nearby vehicle.  (See Fig. 3, ¶0011, ¶0014, and ¶0037.  In particular, see Fig. 3 and ¶0011, Rachor teaches by principle and precept the magnitude of collision danger based upon a speed difference between the host vehicle (ego vehicle) and the nearby vehicle (a vehicle approaching from behind) with a substantially higher speed than the host vehicle (ego vehicle), wherein the nearby vehicle (a vehicle approaching from behind) would need to either apply rapid braking and / or deceleration in order to mitigate a collision with the host vehicle (ego vehicle)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wolf’s controller wherein the extent of collision danger is determined between the host vehicle and the nearby vehicle based on a difference in speed between the host vehicle and the nearby vehicle, as taught by Rachor, to segregate the host vehicle / subject vehicle away and apart from nearby approaching vehicles through either a lane change or adjusting speed, thereby enabling benefits, including but not limited to: further reducing the extent of host vehicle / subject vehicle damage.
As to Claim 15,
Wolf discloses the safe driving control method of claim 13.
However, Wolf does not explicitly disclose, 
wherein, in the collision determination operation, speed information of the nearby vehicle is further received and 
the extent of collision danger is determined based on a difference in speed between the host vehicle and the nearby vehicle.
Conversely, Rachor discloses wherein, in the collision determination operation, speed information of the nearby vehicle is further received (see Fig. 3, ¶0011, ¶0014, and ¶0037.  In particular, see Fig. 3 and ¶0014, Rachor teaches a suite of sensors to receive speed data of the nearby vehicle (a vehicle approaching from behind)) and the extent of collision danger is determined based on a difference in speed between the host vehicle and the nearby vehicle.  (See Fig. 3, ¶0011, ¶0014, and ¶0037.  In particular, see Fig. 3 and ¶0011, Rachor teaches by principle and precept the magnitude of collision danger based upon a speed difference between the host vehicle (ego vehicle) and the nearby vehicle (a vehicle approaching from behind) with a substantially higher speed than the host vehicle (ego vehicle), wherein the nearby vehicle (a vehicle approaching from behind) would need to either apply rapid braking and / or deceleration in order to mitigate a collision with the host vehicle (ego vehicle)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wolf’s controller wherein the extent of collision danger is determined between the host vehicle and the nearby vehicle based on a difference in speed between the host vehicle and the nearby vehicle, as taught by Rachor, to segregate the host vehicle / subject vehicle away and apart from nearby approaching vehicles through either a lane change or adjusting speed, thereby enabling benefits, including but not limited to: further reducing the extent of host vehicle / subject vehicle damage.

Claims 8 – 10 and 16 - 18 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2014/0309884 A1 to WOLF (herein after "Wolf") in view of U.S. Patent Application Publication No. US 2018/0370527 A1 to RACHOR (herein after "Rachor") as to claims 7 and 15 respectively above, and further in view of U.S. Patent Application Publication No. US 2018/0281763 A1 to OHMORI et al. (herein after "Ohmori").
As to Claim 8,
Modified Wolf substantially discloses the safe driving control system of claim 7.
However, Wolf does not explicitly disclose wherein, in a case in which the difference in the speed between the host vehicle and the nearby vehicle is equal to or greater than a set speed, 
the collision determination unit is further configured to determine that collision danger will occur.
Conversely, Ohmori discloses wherein, in a case in which the difference in the speed between the host vehicle and the nearby vehicle is equal to or greater than a set speed (see Figs. 4 - 6, ¶0052,  ¶0056 - ¶0059, and ¶0104 - ¶0110.  In particular, see ¶0105 and ¶0110, wherein Ohmori teaches control is performed such that the speed and distance between the host vehicle (the vehicle) and the obstacle including, but not limited to, other vehicles, pedestrian, guardrail, etc.; than a safe distance and speed in the driving control operation) the collision determination unit is further configured to determine that collision danger will occur.  (See Fig. 2 ~ process method step S12, Fig. 4 ~ process method steps S23 - S25.  See ¶0022 - ¶0023, ¶0055 - ¶0056, and ¶0058,  Ohmori teaches determining collision danger).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wolf’s controller wherein, in a case in which the difference in the speed between the host vehicle and the nearby vehicle is equal to or greater than a set speed the collision determination unit is further configured to determine that collision danger will occur, as taught by Ohmori, to segregate the host vehicle / subject vehicle away and apart from obstacles, thereby enabling benefits, including but not limited to: further reducing the extent of host vehicle / subject vehicle damage.
As to Claim 9,
Modified Wolf substantially discloses the safe driving control system of claim 8, the driving controller is further configured to accelerate the host vehicle such that the difference in speed between the host vehicle and the nearby vehicle is equal to or greater than a predetermined safe speed.  (See Fig. 1 ~ electronic control unit (ECU) or processor 18.   See ¶0008 - ¶0009, ¶0021 - ¶0024, and ¶0026 - ¶0027, teaching wherein electronic control unit (ECU) or processor 18, constituting a plurality of individual processing units, one of which "controls an accelerator or engine/transmission of the host vehicle (vehicle 10) to start the engine and/or accelerate in proportion to the degree of the determined collision hazard of the nearby vehicle (rearward approaching vehicle)).
.However, Wolf does not explicitly disclose wherein, upon determining that the speed of the nearby vehicle is higher, by the set speed or more, than the speed of the host vehicle through the collision determination unit.
Ohmori, on the other hand, discloses wherein, upon determining that the speed of the nearby vehicle is higher, by the set speed or more, than the speed of the host vehicle through the collision determination unit.  (See Figs. 4 - 6, ¶0052,  ¶0056 - ¶0059, and ¶0104 - ¶0110.  In particular, see ¶0105 and ¶0110, wherein Ohmori teaches control is performed such that the speed and distance between the host vehicle (the vehicle) and the obstacle including, but not limited to, other vehicles, pedestrian, guardrail, etc.; than a safe distance and speed in the driving control operation)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wolf’s controller determining that the speed of the nearby vehicle is higher, by the set speed or more, than the speed of the host vehicle through the collision determination unit, as taught by Ohmori, to segregate the host vehicle / subject vehicle away and apart from obstacles, thereby enabling benefits, including but not limited to: further reducing the extent of host vehicle / subject vehicle damage.
As to Claim 10,
Wolf discloses the safe driving control system of claim 3.
However, Wolf does not explicitly disclose, 
wherein the information collection unit is further configured to recognize an obstacle around the host vehicle, and 
when the host vehicle moves toward the obstacle upon moving in a direction in which there are no vehicles therearound as a result of determination that the distance between the host vehicle and the nearby vehicle will cause collision danger, 
the driving controller is further configured to 
perform control such that the distance between the host vehicle and the obstacle is equal to or greater than a predetermined safe distance.
On the contrary, Ohmori discloses wherein the information collection unit is further configured to recognize an obstacle around the host vehicle (see Fig. 1 ~ appearance recognition system 210 and ¶0052, Ohmori discloses a vehicle control system 100  comprising an appearance recognition detection system 210 which detects obstacles in the vehicle's surroundings, as well as monitoring for other objects), and when the host vehicle moves toward the obstacle upon moving in a direction in which there are no vehicles therearound (see ¶0104 - ¶0110, Ohmori teaches wherein the host vehicle (the vehicle) moves toward the obstacle including, but not limited to, pedestrian, guardrail, etc.; when the host vehicle moves in a direction where there are no vehicles around) as a result of determination that the distance between the host vehicle and the nearby vehicle will cause collision danger, the driving controller (see ¶0052 and ¶0104 - ¶0110.  In particular, see ¶0105, wherein Ohmori teaches as a result of determination that the distance between the host vehicle and the nearby vehicle will cause collision danger) is further configured to perform control such that the distance between the host vehicle and the obstacle is equal to or greater than a predetermined safe distance.  (See ¶0052 and ¶0104 - ¶0110.  In particular, see ¶0105 and ¶0110, wherein Ohmori teaches control is performed such that the distance between the host vehicle (the vehicle) and the obstacle including, but not limited to, pedestrian, guardrail, etc.; than a safe distance in the driving control operation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Wolf’s controller wherein when the host vehicle moves toward the obstacle upon moving in a direction in which there are no vehicles therearound, the host vehicle is controlled such that the distance between the host vehicle and the obstacle is equal to a predetermined safe distance, as taught by Ohmori, to segregate the host vehicle / subject vehicle away and apart from obstacles, thereby enabling benefits, including but not limited to: further reducing the extent of host vehicle / subject vehicle damage.
As to Claim 16,
Modified Wolf substantially discloses the safe driving control method of claim 15.
However, Wolf does not explicitly disclose wherein, in a case in which the difference in speed between the host vehicle and the nearby vehicle is equal to or greater than a set speed, collision danger is determined to occur in the collision determination operation.
Conversely, Ohmori discloses wherein, in a case in which the difference in the speed between the host vehicle and the nearby vehicle is equal to or greater than a set speed (see Figs. 4 - 6, ¶0052,  ¶0056 - ¶0059, and ¶0104 - ¶0110.  In particular, see ¶0105 and ¶0110, wherein Ohmori teaches control is performed such that the speed and distance between the host vehicle (the vehicle) and the obstacle including, but not limited to, other vehicles, pedestrian, guardrail, etc.; than a safe distance and speed in the driving control operation) collision danger is determined to occur in the collision determination operation.  (See Fig. 2 ~ process method step S12, Fig. 4 ~ process method steps S23 - S25.  See ¶0022 - ¶0023, ¶0055 - ¶0056, and ¶0058,  Ohmori teaches determining collision danger).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Wolf’s controller wherein, in a case in which the difference in the speed between the host vehicle and the nearby vehicle is equal to or greater than a set speed the collision determination unit is further configured to determine that collision danger will occur, as taught by Ohmori, to segregate the host vehicle / subject vehicle away and apart from obstacles, thereby enabling benefits, including but not limited to: further reducing the extent of host vehicle / subject vehicle damage.
As to Claim 17,
Modified Wolf substantially discloses the safe driving control method of claim 16, wherein the host vehicle is accelerated such that the difference in speed between the host vehicle and the nearby vehicle is equal to or greater than a predetermined safe speed in the driving control operation.  (See Fig. 1 ~ electronic control unit (ECU) or processor 18.   See ¶0008 - ¶0009, ¶0021 - ¶0024, and ¶0026 - ¶0027, teaching wherein electronic control unit (ECU) or processor 18, constituting a plurality of individual processing units, one of which "controls an accelerator or engine/transmission of the host vehicle (vehicle 10) to start the engine and/or accelerate in proportion to the degree of the determined collision hazard of the nearby vehicle (rearward approaching vehicle)).
However, Wolf does not explicitly disclose wherein, upon determining that the speed of the nearby vehicle is higher, by the set speed or more, than the speed of the host vehicle through the collision determination unit.
Ohmori, on the contrary, discloses wherein, upon determining that the speed of the nearby vehicle is higher, by the set speed or more, than the speed of the host vehicle through the collision determination unit.  (See Figs. 4 - 6, ¶0052,  ¶0056 - ¶0059, and ¶0104 - ¶0110.  In particular, see ¶0105 and ¶0110, wherein Ohmori teaches control is performed such that the speed and distance between the host vehicle (the vehicle) and the obstacle including, but not limited to, other vehicles, pedestrian, guardrail, etc.; than a safe distance and speed in the driving control operation)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wolf’s controller determining that the speed of the nearby vehicle is higher, by the set speed or more, than the speed of the host vehicle through the collision determination unit, as taught by Ohmori, to segregate the host vehicle / subject vehicle away and apart from obstacles, thereby enabling benefits, including but not limited to: further reducing the extent of host vehicle / subject vehicle damage.
As to Claim 18,
Wolf discloses the safe driving control method of claim 13.
However, Wolf does not explicitly disclose
wherein an obstacle around the host vehicle is further recognized in the information collection operation, and 
when the host vehicle moves toward the obstacle when the host vehicle moves in a direction in which there are no vehicles therearound, 
as a result of determination that the distance between the host vehicle and the nearby vehicle will cause collision danger, 
control is performed such that the distance between the host vehicle and the obstacle is equal to or greater than a predetermined safe distance in the driving control operation.
On the other hand, Ohmori discloses wherein an obstacle around the host vehicle is further recognized in the information collection operation (see Fig. 1 ~ appearance recognition system 210 and ¶0052, Ohmori discloses a vehicle control system 100  comprising an appearance recognition detection system 210 which detects obstacles in the vehicle's surroundings, as well as monitoring for other objects), and when the host vehicle moves toward the obstacle when the host vehicle moves in a direction in which there are no vehicles therearound (see ¶0104 - ¶0110, Ohmori teaches wherein the host vehicle (the vehicle) moves toward the obstacle including, but not limited to, , pedestrian, guardrail, etc.; when the host vehicle moves in a direction where there are no vehicles around), as a result of determination that the distance between the host vehicle and the nearby vehicle will cause collision danger (see ¶0052 and ¶0104 - ¶0110.  In particular, see ¶0105, wherein Ohmori teaches as a result of determination that the distance between the host vehicle and the nearby vehicle will cause collision danger), control is performed such that the distance between the host vehicle and the obstacle is equal to or greater than a predetermined safe distance in the driving control operation.  (See ¶0052 and ¶0104 - ¶0110.  In particular, see ¶0105 and ¶0110, wherein Ohmori teaches control is performed such that the distance between the host vehicle (the vehicle) and the obstacle including, but not limited to, , pedestrian, guardrail, etc.; than a safe distance in the driving control operation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Wolf’s controller wherein when the host vehicle moves toward the obstacle upon moving in a direction in which there are no vehicles therearound, the host vehicle is controlled such that the distance between the host vehicle and the obstacle is equal to a predetermined safe distance, as taught by Ohmori, to segregate the host vehicle / subject vehicle away and apart from obstacles, thereby enabling benefits, including but not limited to: further reducing the extent of host vehicle / subject vehicle damage.

Claims 11 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2014/0309884 A1 to WOLF (herein after "Wolf") in view of U.S. Patent Application Publication No. US 2013/0151058 A1 to ZAGORSKI et al. (herein after "Zagorski"), and further in view of U.S. Patent Application Publication No. US 2020/0262424 A1 to KONG et al. (herein after "Kong").
As to Claim 11,
Wolf discloses the safe driving control system of claim 3.
However, Wolf does not explicitly disclose wherein the information collection unit is further configured to recognize vehicle lines around the host vehicle, and 
when the host vehicle moves in a direction in which there are no vehicles as a result of determination that the distance between the host vehicle and the nearby vehicle will cause collision danger, the driving controller is further configured to 
perform control such that the host vehicle does not cross a center line.
On the other hand, Zagorski discloses wherein the information collection unit is further configured to recognize vehicle lines around the host vehicle.  (See Figs. 5 - 7, ¶0010, ¶0032 - ¶0033, and ¶0035.  In particular, see Fig. 2 ~ process method steps 140 - 142 and ¶0032 - ¶0033, Zagorski teaches a behavior of surrounding vehicles that he refers to as "flocking", where the surrounding vehicles can exhibit vehicle formation behaviors including, but not limited to, forming vehicle lines, as illustrated in Figs. 5 – 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided Wolf wherein the information collection unit is further configured to recognize vehicle lines around the host vehicle, as taught by Zagorski, to provide recognition / detection of nearby vehicles (surrounding vehicles) formation behaviors respective to the host vehicle, thereby enabling benefits, including but not limited to: facilitating segregating the host vehicle / subject vehicle away and apart from obstacles further reducing the extent of host vehicle / subject vehicle damage.
Modifying the controller of Zagorski (see Fig. 1 ~ control unit 50 of Zagorski) being configured to move the host vehicle in a direction in which there are no vehicles therearound.  (See Figs. 1 - 2, ¶0037 - ¶0039 and ¶0044 of Zagorski.  In particular, see Fig. 2 ~ process method steps 150 - 170.  See ¶0037 - ¶0039 of Zagorski) with the controller of Kong (see Fig. 1 ~ control unit (processor 502) of Kong), wherein the driving controller (see Fig. 1 ~ control unit (processor 502) of Kong) is further configured wherein when the host vehicle moves in a direction in which there are no vehicles as a result of determination that the distance between the host vehicle and the nearby vehicle will cause collision danger, the driving controller is further configured to perform control such that the host vehicle does not cross a center line.  (See Fig. 1, ¶0017, ¶0020, ¶0031, and ¶0048. In particular, see ¶0031, Kong teaches the employ of lane departure system techniques wherein the skilled artisan readily recognizes that lane departure / keeping control is based upon are based upon tracking / keeping a vehicle position relative to lane markers include, but are not limited to, center lines; specifically, either a center line of a lane and / or lane boundaries (lane markers).  Kong teaches a host vehicle maintaining its position in the lane so that it does not cross a center line in the driving control operation, which where if it did so, would expose the host vehicle to collision probability.  See ¶0020 and ¶0030, teaching wherein Kong discloses a plurality of collision avoidance and mitigation techniques).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Wolf with performing vehicle control such that the host vehicle does not cross a centerline when the distance between the host vehicle and the nearby vehicle will cause collision danger, as taught by Kong, to segregate the host vehicle / subject vehicle away and apart from nearby approaching vehicles, thereby enabling benefits, including but not limited to: further reducing the extent of host vehicle / subject vehicle damage.
As to Claim 19,
Wolf discloses the safe driving control method of claim 13. 
However, Wolf does not explicitly disclose wherein vehicle lines around the host vehicle are further recognized in the information collection operation, and 
when the host vehicle moves in a direction in which there are no vehicles as a result of determination that the distance between the host vehicle and the nearby vehicle will cause collision danger, 
control is performed such that the host vehicle does not cross a center line in the driving control operation.
On the other hand, Zagorski discloses wherein vehicle lines around the host vehicle are further recognized in the information collection operation.  (See Figs. 5 - 7, ¶0010, ¶0032 - ¶0033, and ¶0035.  In particular, see Fig. 2 ~ process method steps 140 - 142 and ¶0032 - ¶0033, Zagorski teaches a behavior of surrounding vehicles that he refers to as "flocking", where the surrounding vehicles can exhibit vehicle formation behaviors including, but not limited to, forming vehicle lines, as illustrated in Figs. 5 – 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided Wolf wherein the information collection unit is further configured to recognize vehicle lines around the host vehicle, as taught by Zagorski, to provide recognition / detection of nearby vehicles (surrounding vehicles) formation behaviors respective to the host vehicle, thereby enabling benefits, including but not limited to: facilitating segregating the host vehicle / subject vehicle away and apart from obstacles further reducing the extent of host vehicle / subject vehicle damage.
Modifying the controller of Zagorski (see Fig. 1 ~ control unit 50 of Zagorski) being configured to move the host vehicle in a direction in which there are no vehicles therearound.  (See Figs. 1 - 2, ¶0037 - ¶0039 and ¶0044 of Zagorski.  In particular, see Fig. 2 ~ process method steps 150 - 170.  See ¶0037 - ¶0039 of Zagorski) with the controller of Kong (see Fig. 1 ~ control unit (processor 502) of Kong), wherein the driving controller (see Fig. 1 ~ control unit (processor 502) of Kong) is further configured wherein when the host vehicle moves in a direction in which there are no vehicles as a result of determination that the distance between the host vehicle and the nearby vehicle will cause collision danger, the driving controller is further configured to perform control such that the host vehicle does not cross a center line.  (See Fig. 1, ¶0017, ¶0020, ¶0031, and ¶0048. In particular, see ¶0031, Kong teaches the employ of lane departure system techniques wherein the skilled artisan readily recognizes that lane departure / keeping control is based upon are based upon tracking / keeping a vehicle position relative to lane markers include, but are not limited to, center lines; specifically, either a center line of a lane and / or lane boundaries (lane markers).  Kong teaches a host vehicle maintaining its position in the lane so that it does not cross a center line in the driving control operation, which where if it did so, would expose the host vehicle to collision probability.  See ¶0020 and ¶0030, teaching wherein Kong discloses a plurality of collision avoidance and mitigation techniques).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided Wolf with performing vehicle control such that the host vehicle does not cross a centerline when the distance between the host vehicle and the nearby vehicle will cause collision danger, as taught by Kong, to segregate the host vehicle / subject vehicle away and apart from nearby approaching vehicles, thereby enabling benefits, including but not limited to: further reducing the extent of host vehicle / subject vehicle damage.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Wolf with performing vehicle control such that the host vehicle does not cross a centerline when the distance between the host vehicle and the nearby vehicle will cause collision danger, as taught by Kong, to segregate the host vehicle / subject vehicle away and apart from nearby approaching vehicles, thereby enabling benefits, including but not limited to: further reducing the extent of host vehicle / subject vehicle damage.

Conclusion                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661